Citation Nr: 0107048	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-01 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for a bipolar 
disorder, currently rated as 30 percent disabling.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



REMAND

The veteran had active duty service from April 1978 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Nashville, Tennessee.  

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claim 
can be made.  Potentially relevant medical records have not 
been obtained by the RO.  For example, when the veteran 
underwent a VA psychiatric examination in November 1999, he 
reported that he had received recent treatment at the Memphis 
VA Medical Center and that he was receiving medication for 
his mental disorder.  A review of the claims folder indicates 
that the records have not obtained and included therein.  
Hence, the RO should make arrangements to obtain these 
records on remand, as the duty to assist involves obtaining 
relevant medical reports where indicated by the facts and 
circumstances of the individual case.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (VA records are constructively 
part of the record which must be considered); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990). 

Additionally, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request that the veteran provide a 
list of those (VA and private medical 
providers) who have treated him for any 
psychiatric disorder since 1998.  Obtain 
all records of any treatment reported by 
the veteran that are not already in the 
claims file, particularly any treatment 
received at the Memphis, Tennessee, VA 
Medical Center.

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

If any private treatment is reported and 
the records are not obtained, the veteran 
and his representative should be told of 
the negative results and of the veteran's 
ultimate responsibility to provide the 
records.  38 C.F.R. § 3.159 (2000).

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
extent and severity of the service-
connected psychiatric disorder.  The 
examiner(s) should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner(s) 
is asked to indicate whether he or she 
has reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner(s) should review the results 
of any testing prior to completion of the 
report(s).

Following examination of the veteran, the 
examiner should indicate the exact 
diagnosis or diagnoses of the veteran's 
psychiatric disorder(s), and should 
identify what symptoms, if any, the 
veteran currently manifests, or has 
manifested in the recent past, that are 
attributable to his service-connected 
bipolar disorder.  The examiner must 
conduct a detailed mental status 
examination.  The examiner must also 
discuss the effect, if any, of the 
veteran's bipolar disorder on his social 
and industrial adaptability, as opposed 
to any nonservice-connected physical 
and/or psychiatric disorder(s), if any.  
In so doing, the examiner is asked to 
address his or her findings in the 
context of the veteran's work history.  
The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's service-connected bipolar 
disorder consistent with the American 
Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and provide a 
definition of the score assigned.  If it 
is not possible to assign a GAF score on 
the basis of the veteran's bipolar 
disorder alone, the examiner should be 
requested to explain why.  

It is requested that the examiner discuss 
the prior medical evidence regarding the 
veteran's service-connected bipolar 
disorder and reconcile any contradictory 
evidence regarding the level of the 
veteran's occupational impairment and any 
prior medical findings, such as GAF 
scores.

The examiner should distinguish between 
symptomatology resulting from the 
veteran's service-connected bipolar and 
any other nonservice-connected disorders, 
if any, shown by the medical evidence.  
If it is medically impossible or 
impractical to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state the 
reason why in the examination report.

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
for evaluation of the condition at issue, 
such testing or examination is to be 
accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  Readjudicate the veteran's increased 
rating claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand, including the VA examination.  If 
the decision with respect to the claim 
remains adverse to the veteran, he should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2000). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

